                           3:19-cv-03107-SEM-TSH # 1                         Page 1 of 38
                                                                                                                   E-FILED
                                                                                         Friday, 26 April, 2019 11:34:20 AM
                                                                                              Clerk, U.S. District Court, ILCD


                             UNITED STATES DISTRICT COURT
                          FOR THE CENTRAL DISTRICT OF ILLINOIS
                                                                                               FILED
                                                                                                   APR 2 4 2019
~1-'--t-Y~e(~etli_,-_ . . . /o"'-,'-3
                                    n~. u_,._.e
                                        . . . /~- )                                         CLERK OF THE COURT

_W,~;~~"~~m~.5--~~~~~)
                                                                                             U.S. DISTRICT COURT
                                                                                         CENTRAL DISTRICT OF ILLINOIS

__ __________ )                                                  CIVIL ACTION
(Name of the plaintiff or plaintiffs)                  )
                                                       )
                v.    rV\d.e.£ds       c )
                                        ._Lil
 r             --                         )
 \QC\W\Wl(i{   I t?iW'\   :s~r('fy; rAJC )
                                        1



:JitJt;001 l
(Name of the defendant or defendants)                  )


                     COMPLAINT OF EMPLOYMENT DISCRIMINATION

1. Plaintiff D DOES       doEs       NOT demand a jury trial.

                                                    J. PARTIES

2. The plaintiff is £'( ~0:n-<.,.e__ /0~r~f OWtctr" /J3-«u~k,-:l)J~l::h'u~
whose street address is ~0.15o~ bl..f {c37:)                            '
(city)   CV\~                      (state)       Tl \ir'lot.:S       (ZIP)   Wfio4
(Plaintiffs telephone number)             c3E:_)- L{OI - fyiq "%?'
3. The defendant is (:""     ~la(l &C        /    {Pf\ i:J.,.J::er                                     , whose

street address is    35 2-0     5~ ~rvu..r-Cict l ~
(city)   Ahdbbrrok               (state) :CL

(Defendant's telephone number)            (_ ) - _ _ __ _ __                         _

4. The alleged discrimination occurred at             \.f-PC1n~              AwJ CW\f"l'\'(Y ·299
(city)   Oo.K~'fQO\(~tate) :r l.-                                 (ZIP)      k:iD5'L'S
                          3:19-cv-03107-SEM-TSH # 1              Page 2 of 38




5. The pl0iff [check one box]

   (a)[ZJ        was denied employment by the defendant.

   (b)   D       was hired and is still employed by the defendant.

   (c)[iY/was employed but is no longer employed by the defendant.

6. The defendant discriminated against the plaintiff on or about, or beginning on or about,
   (month)\:eJorll(Ad         >(day)   r'L-t'V\   >(year) 20~9
                                         II. JURJSDICTJON
7. Jurisdiction over this claim is based on 28 U .S.C. § 1331. Plaintiff alleges that the
   defendant(s) discriminated against Plaintiff because of Plaintiffs:
   D Age (The Age Discrimination in Employment Act, 29 U.S.C. § 62 I)
   ~or (Title VU of the Civil Rights Act of 1964, as amended, 42 U.S .C. § 2000e)
   D Disability (The Americans with Disabilities Act, 42 U.S.C. § 12101 and/or The
         _/"'Rehabilitation Act, 29 U.S.C. § 70 I)
   ~tional Origin (Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e)
   ~ce (Title Vil of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e)
   D Race (42 U.S.C. § 1981)
   [Dll(eiigion (Title VII of the Civil. Rights Act of 1964, as amended, 42 U.S.C. § 2000e)
   D Sex/Gender (Title Vil of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e)
   at"Sex!Gender (Equal Pay Act, 29 U.S.C. § 206)
   0 Use of Leave (Family and Medical Leave Act, 29 U.S.C. § 26 I 1)
   CY"6ther (list):   I.D.Jeocl Tac,,                :io -f~_, <;Qm p0V\,'RfJ
                                              G).e.n,+   mL
   ~ CovrwV\7kvl --fiu.- .S:.rvu.- c.·dzs of" "6;,Gt~ I p~ /,[lief Jo(c $c_(,ffi,~WtcYI.
8. Plaintiff   ~S D HAS NOT filed a charge before the United States Equal Employment
   Opportunity Commission (EEOC) relating to this claim of employment discrimination.
   (Attach a c°}»' of charge to this complaint.)
9. Plaintiff MfAS D HAS NOT filed a charge before the lllinois Department of Human Rights
   (IDHR) relating to this claim of employment discrimination. (Attach a copy of charge to
   this complaint.]


                                                    2
                           3:19-cv-03107-SEM-TSH # 1            Page 3 of 38




10. Plaintiff   ~S 0 HAS NOT received a Right to Sue Notice.          If yes, Plaintiffs Right to Sue
   Notice was received on or about (date)        AF"';l   1-'*; ?.JJt<f                       .
   [Attach copy of Notice of Right to Sue to this complaint.]
                               Ill. FACTS IN SUPPORT OF CLAIM


11. The defendant intentionally discriminated against Plaintiff [check only those that apply]:

   (a) D         by failing to hire the plaintiff.

   (b)~ by terminating the plaintiffs employment.
   (c)D          by failing to promote the plaintiff.

   (d)~by           failing to stop harassment;

   (e)D          by failing to reasonably accommodate the plaintiffs disabilities.

   (f)~ by failing to reasonably accommodate the plaintiffs religion.
   (g)~ by retaliating against the plaintiff because the plaintiff did something to assert
      _ / rights protected by the laws;

   (h)i.EJ       by coercing, intimidating, threatening or interfermg with the plamt1ffs exercise or
                 enjoyment of rights;

   (i)D          with respect to the compensation, terms, conditions, or privileges of employment;

   mD            other (specify):_ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                     3
                              3:19-cv-03107-SEM-TSH # 1              Page 4 of 38




12. State here briefly and as clearly as possible the essential facts of your claim. Describe
    precisely how each defendant in this action is involved. Give dates and places.
    Concentrate on describing as clearly and simply as possible what employment action or
    situation you allege to have been illegal and how it violated your rights. It is not
    necessary to make legal arguments or cite any cases or statutes.




    (.A.)c/f)   h~rd         re   :SR(   1&cd-y C2yn~(\j /G::vifcq:.4-CY:J I Ctr1J ffidtiWl-& ~
 ( detwd0~ G,NlW\°'Tu.«1 s~o..v-&y -6                                work. :fuc




    T;~"V\{i b,J (Lv>1fMQ ~ o l1 ~                                    rue. ,,.\llr:i'cwt
    AWuc; (.c,,tC\ / .De:tl1Ui ,Jrn~dcc.n J:.d;c.o f Y"V\'j Se:&           .Q~(e-1     c,cJ
    V\'\ 'j     rel *n '"J "'xs\t\ .\I/I,, ~J \ ;Ill'"'"-''I A.J.CcmP-vy-
    ~ploWQ                   G..lld   ML    r:1'effr5 1 h4;'('<..".:6<J   ""'- ..(b, (,,;)<,.f.ch~
    'o\c.4<... \-\~\:) \Jt4<GS dw<·"j tiu.1< h;~j ~ ~ -l<-~ ~le
                            ~                     -\'or M l/1-'\~--\+i I:
                                                                                               * vf9~ZJ.
                                                             /
         -IV\ S<,\J· 1 .'\                                                                    tv\.

   .k\-S"if\ L0;\;k.. -t-C\_l1<..~~Jovch                 :15lCV\ tµ(\~     ,     ~plDlf-e5
13. THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff         V
    [check only those that apply]

   (a)D           Direct the defendant to hire the plaintiff.

   (b)D           Direct the defendant to re-employ the plaintiff.

   (c)D          Direct the defendant to promote the plaintiff.

   (d)D          Direct the defendant to reasonably accommodate the plaintiffs religion.

   (e)D          Direct the defendant to reasonably accommodate the plaintiffs disa.bilities.

   (f)~ Direct the defendant to (specify): -;:,""".,.,c.;,;l(j c,(£onfVl.cct,l;-e..
                                                     4
                             3:19-cv-03107-SEM-TSH # 1           Page 5 of 38




    tor        ~,trS:xJeil     iAJ\AcJ    ho d~:s:{ffl;aoJ-i"S QjCA;!D+- (j
     5<;.. I fvce , I Gi/\d te.i15··c:n I ~~\ ~ a5~riu.Ji~ ML
    \A)\'\~ <4\.-= LruJ/ '5        \cf't-
                                     G!f\J Ue1D~ Uo.rbJ\y qb.AS1S1L.
     \uL\\A ~·P'~ _Ao -\\re,, T·M \\\·,Aj                       °'    le.wok+ foe:
    ~coo beu:,,,s,, , -A G-.&6ed                             1\1\.k   -lo \co~ ~
      So~~~ cttAl\l-0                (Yl.e.,   Mj   ~r~~-(_, ~ wJ \Ct~ Ul.L9'~,
    (g) D        If available, grant the plaintiff appropriate injunctive relief, lost wages,
                 liquidated/double damages, front pay, compensatory damages, puniti ve damages,
                 prejudgment interest, post-judgment interest, and costs, including reasonable
               ~orney fees and expert witness fees.

    (h)UL('       Grant such other relief as the Court may find appropriate.



1L~-
  signature)~
(i'faintif s
             ~
(P laintiff's name)




1o io~ ---'----------
       £Cf r37?::>    -- - -
(Plaintiff's street address)

(Ciry)CkJ•iaa Q                   (State)J:"l-       (ZJP) .{jfJ,tj

(Plaintiff's telephone number)     c'3J2.. )-L{ol-5q ~g'

                                                             Date:   --'lf-l-#/+--w___,_tC/ _ _



                                                     5
                                            3:19-cv-03107-SEM-TSH # 1                        Page 6 of 38
EEOC Form 161 (1 1116)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                DISMISSAL AND N OTICE OF RIGHTS
To:    Helene T. Williams                                                            From:    Chicago District Office
       P.O. Box 641373                                                                        500 West Madison Street, #2000
       Chicago, IL 60664                                                                      Chicago, IL 60661



      D                On behalf of person(s) aggrieved whose identity is
                _ _ _ _r;ONFID.::NTIAL f?J c:=R §i601. 7(a)) ·- -.. ·- - -..
EEOC Charge No.                               EEOC Representative                                                   Telephone No.

                                              Kimberly M. Engram,
440-2019-03476                                Investigator                                                          (312) 869-8035
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
      CK]        The EEOC issues the following determinatit')n: Based upon its investigation , the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
      D           The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D           Other (briefly state)



                                                       - NOTICE OF SUIT RIGHTS -
                                                 (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on th is charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willfu l violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.




Enclosures(s)                                                                                                             (Date Mailed)
                                                                Julianne Bowman,
                                                                 District Director
cc:
            Stella Butera, HR Director
            WINTRllST ARENA
            200 East Cermak
            Chicago, IL 60616
                                                  3:19-cv-03107-SEM-TSH # 1                                Page 7 of 38
 EEOC Form 5 (11109)


                       CHARGE OF DISCRIMINATION                                                           Charge Presented To:                Agency(ies) Charge No(s) :
             This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
                     Statement and other information before completing this form.
                                                                                                             D     FEPA
                                                                                                             [Kl   EEOC                              440-201 9-03476
                                                          Illinois Department Of Human Rights                                                                                   and EEOC
                                                                          State or local Agency, if any
 Name (indicate Mr., Ms., Mrs.)                                                                                    Home Phone (Incl. Area Code)                               Date of Birth

  Helene T. Williams                                                                                                  (312) 401-5988                                            1985
 Street Address                                                                  City, State and ZIP Code

 P.O. Box 641373, Chicago, IL 60664


' N amed is the Employer, Labor Organ ization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
  Discriminated Against Me o r Others. (If more than two, list under PARTICULARS below. )
 Name                                                                                                              No Employees, Members            Phone No. (Include Area Code)

 WINTRUST ARENA                                                                                                         15 - 100                         (312) 791-6900
 Street Address                                                                  City, State and ZIP Code

 200 East Cermak, Chicago, IL 60616

 Name                                                                                                              No Employees. Members            Phone No. (Include Area Code)



 Street Address                                                                  City, State and ZIP Code




 DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                          DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                     Earliest              Latest

   [K]     RACE        D     COLOR
                                            D       SEX        [!] RELIGION            D       NATIONAL ORIGIN                                                           03 -21-2019
        D         RETALIATION      D       AGE
                                                    D       DISABILITY          D         GENETIC INF.ORMATION

                  D     OTHER (Specify)                                                                                                [!]    CONTINUING ACTION

 THE PARTICULARS ARE (If additional paper is needed. attach extra sheet(s)) :


   I was assigned to work for the Respondent on or about March 5, 2019. My position is Security Guard.
   Whi le securing the site, I was subjected to racial epithets and other derogatory name calling. On or
   about March 21, 2019, I took an emergency telephone call and was falsely accused of recording.
   Subsequently, I was sent home.

   1 believe that I have been discriminated against because of my raceFfl laCrEand my religion, Hebrew,
   in violation of Title VII of the Civil Rights Act of 1964, as amended.                                             E IVEO EEOC
                                                                                                                                MAR! 5 2019

                                                                                                                                                    ,... ........,'"',..
                                                                                                                       .....         -
                                                                                                                   r.l-l l~A~l"I nl'-''Trn
                                                                                                                               ·----- ....   lfVf   -      4   ,,,.... ....



  I want this charge filed with both the EEOC and the State or local Agency, if any. I        NOTARY - When necessary for State and Local Agency Requirements
· will advise the agencies if I change my address or phone number and I will
  cooperate fully with them in the processing of my charge in accordance with their
  procedures.                                                                                 I swear or affirm that I have read the above charge and t hat it is true to
 I declare under penalty of perjury that the above is true and correct.                       the best of my know ledge , info rmation and belief.
                                                                                              SIGNATURE OF COMP LAINANT



                                  ~ ;'/·7 ·-/ ' 1./ / ,                                       SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
     Mar 25, 2019                  ..J;_,J_ . '-~    ~                                        (month, day, yea ry

            Date                   /           Charging Party Signature
                                              3:19-cv-03107-SEM-TSH # 1                  Page 8 of 38
 EEOC Form 161-B (1 1116)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
 To:    Helene T. Williams                                                            From:     Chicago District Office
        P.O. Box 641373                                                                         500 West Madison St
        Chicago, IL 60664                                                                       Suite 2000
                                                                                                Chicago, IL 60661




       D          On be/1alf of person(s) aggrieved whose !dentity is
                  CONFIDENTIAL (29 CFR § 1601. 7(a))

 EEOC Charge No.                                          EEOC Representative                                          Telephone No.

                                                          Eric Lamb,
 440-2019-03742                                           Investigator                                                 (312) 869-8092
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII , the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
st~ te law may be different.)


       D          More than 180 days have passed since the filing of this charge.

       m          Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
       [KJ        The EEOC is terminating its processing of this charge.

       D          The EEOC will continue to process this charge.
Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
       D          The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAVS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

       D          The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in 'federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.                  ·    ·
                 .         '       .
If you file suit, based on this charge, please send a copy of your court complaint to this office.




 Enclosures(s)                                                                                                             /(Date f.hailed)



 cc:           Chief Executive Officer
               INDEED, INC.
               6433 Champion Grandview Way
               Building 1
               Austin, TX 78750
                                                  3:19-cv-03107-SEM-TSH # 1                                 Page 9 of 38
 EEOC Form 5 ( 11/09)

                        CHARGE OF DISCRIMINATION                                                           Charge Presented To:              Agency(ies) Charge No(s):
              This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
                      Statement and other information before completing this form.
                                                                                                              D     FEPA
                                                                                                              [!]   EEOC                        440-2019-037 42
                                              Texas Workforce Commission Civil Rights Division                                                               and EEOC
                                                                           State or local Agency, if any
 Name (indicate Mr., Ms. , Mrs.)                                                                                    Home Phone (Incl. Area Code)           Date of Birth

  Helene T. Williams                                                                                                   (312) 401 -5988                        1985
 Street Address                                                                   City, State and ZIP Code

 P.O. Box 641373, Chicago, IL 60664

 N amed is t he Employ er, Labor O rga niz ation, Employme nt Agency, A pprentices hip Committee, or State or Local Government Age ncy That I Believe
 D iscriminated Aga inst M e or Others . (If more than two, list under PARTICULARS below.)
 Name                                                                                                               No. Employees, Members     Phone No. (Include Area Code)

· INDEED, INC                                                                                                        500 or More
 Street Address                                                                   City, State and ZIP Code

 6433 Champion Grandview Way, Building 1, Austin, TX 78750

 Name                                                                                                               No. Employees. Members     Phone No. (Include Area Code)



 Street Address                                                                   City, State and ZIP Code




 DISCRIMINATION BASED ON (Ch eck appropriate box(es).)                                                                      DATE(S) DISCR IMINATION TOOK PLACE
                                                                                                                                  Earliest               Latest
   I x I RACE           n
                        ·- -   COLOR         []] SEX            n       RELIGION       n        NATIONALORIGIN                                           03-21-2019
        D         RETALIATION       D       AGE
                                                     D       DISABILITY          D         GENETIC INFORMATION

                  D      OTHER (Specify)                                                                                            D        CONTINUING ACTION

 THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):


   I have been an applicant for employment through Respondent. During the application processes,
   Respondent has subjected me to different referral and hiring procedures than non-African American
   and non-Female appl icants. The employers to whom I have been referred to and hired by have
   subjected me to different terms and conditions of employment and have discharged me.

   I believe that I have been discriminated against because of my race, African Ame ri can, and my sex,
   female, in violation of Title VII of the Civil Rights Act of 1964, as am ended.

                                                                                                                    RECEIVED EEOC
                                                                                                                             APR 0 4 2019

 I want th is charge filed with both the EEOC and the State or local Agency, if any. I         NOTARY - When     n€fiJ@AOOt9fSiJ"<Rl61f7 eFFfCfquirements
 will advise the agencies if I change my address or phone number and I will
 cooperate fully with them in the processing of my charge in accordance with their
    ro_ce_d_u_re_s_.- - -- - - - -- - - - - - -- - - -----1 I swear or affirm t hat I have read the above cha rge and that it is true to
t--p_
  I decla re under penalty of perjury that the above is true and correct. the best of my knowledge , information and belief.
                                                                          SIGNATURE OF COMPLAINANT



                                                                                               SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
     Ap r 04, 2019                                                                             (month, day, year)

             Date                               Charging Party Signature
                                         3:19-cv-03107-SEM-TSH # 1                    Page 10 of 38
 EEOC Form 161-B (11116)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE {ISSUED ON REQUEST)
 To:    Helene Williams                                                                From:    Chicago District Office
        P 0 Box 641373                                                                          500 West Madison St
        Chicago, IL 60664                                                                       Suite 2000
                                                                                                Chicago, IL 60661




       D          On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601. 7(a))

 EEOC Charge No.                                         EEOC Representative                                            Telephone No.

                                                         Daniel Lim,
 21 B-2019-00600                                         State & Local Coordinator                                      (312) 869-8082
                                                                                    (See also the additional information enclosed with this form-)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be Jost. (The time limit for filing suit based on a claim under
state law may be different.)

       D         More than 180 days have passed since the filing of this charge.

       []]       Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                 be able to complete its administrative processing within 180 days from the filing of this charge.
       [KJ       The EEOC is terminating its processing of this charge.

       D         The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
       D         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                 90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

       D        The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                you may .file suit in federal or state court under the ADEA al this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required .) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission



                                                                                                                              4/1/2019

Enclosures(s)                                                          Julianne Bowman,                                      (Date Mailed)

                                                                        District Director

cc:          TIFFANY AND COMPANY
             c/o Chief Executive Officer
             299 Oak Brook Center
             Oak Brook, IL 60523
                                          3:19-cv-03107-SEM-TSH # 1                                Page 11 of 38



                                                    0                                                            0
             CHARGE OF DISCRIMINATION                                                       AGENCY                       CHARGE NUMBER
  This form Is ofrcctcd by the Privacy Act of 1974: See Privacy net                         ~ IDHR
  stotcment before completing Chis form.                                                                                 2019CF1273
                                   # 19W0213.0S                                             D     EEOC


                                             Illinois Department of Human Rights and EEOC

  NAME OF COM PLAINANT (lnilic11tc Mr. Ms. Mrs.)                                                                 TELEPHONE NUi\IBER (include 11rc:1 colic)

   Helene T. Williams                                                                                              (312) 401-5988
  STREET ADDRESS                                                 CITY, STATE AND ZIP CODE                                            DATE OF BIRTH
   P.O. Box 641373                                                 Chicago, Illinois 60664
                                                                                        MM/DD/YYYY
  NAMED IS TllE Ei\IPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COi\IMITTEE, STATE
  OR LOCAL GO\'ERNl\IENT AGENCY WHO DISCRIMINATED AGAINST l\IE ( IF MORE THAN ONE LIST BELOW)
  NAME OF RESPONDEN'r                                NUMBER OF          TELEPHONE NUi\I BER (lncluclc oren
                                                      EMPLOYEES,
   Tiffany and Company                               MEMBERS 15+         (630) 574-7900
  STREET ADDRESS                                                 CITY, STATE AND ZIP CODE                                               COUNTY

   299 Onk Brook Center                                            OAK Brook, Illinois 60523                                             Cook
  CAUSE OF DISCRIMINATION BASED ON:                                                                            DATE OF DISCRDllNATION
                                                                                                               EARLIEST (ADEA/EPA) LATEST (ALL)
       Race       Sex       National Origin              Rctnlintion                                            December 2018 - February 12, 2019
                                                                                                               0    CO:-ITINUJNG ACTION
  THE PARTICULARS OF THE CHARGE ARE AS FOLLOWS:




                                                           SEE           ATTACHED




 Pa •c 1of4                                                                                                                                                   !\ITS
                                                                                 SUDSCRJBED AND SWORN TO BEFORE ME
 I nlsu \\nnl lhls charge filed with the EEOC. I "Ill ndvlsc the ngcnclcs if I
 choni:c my nddrcu or telephone number ond I n 111 coopcrutc fully with
 them In the processing of my charge In nccordoncc "Ith their procctlu res.      TIIIs /(/JA



                           KELLY ORTIZ
                           Official Seal
                   Notary Pub 1ic - Stale of Illinois
                My Commission Expires Sep 15, 2021
                                                                                 I declare 1111ilcr pcnall)' lbnl the fureguing Is true nnd correct I swcnr or
                                                                                 affirm thnl I hove rend the nho1 c rhnrgc nml th:ll It ls true lo the best of m~
                          NOTARY STA!\IP                                         kmmlcdl!C, l11formnliu11 nntl belief
EF:O-S FOHl\I mc1'. 7112-ll';T\
                  3:19-cv-03107-SEM-TSH # 1           Page 12 of 38



Charge Number: 2019CF1273
                                                               0
Complainant: Helene T. Willinms
Page 2 of 4

I.    A.     ISSUES/BASIS

             HARASSMENT - DECEMBER 2018, THROUGH FEBRUARY 12, 2019,
             DUE TO MY RACE, BLACK.

      B.     PRIMA FACIE ALLEGATIONS

             1.     My race is black.

             2.     My performance as security officer met Respondent's expectations. I
                    was n.ssigned to Respondent in November 2018 by Gamma Team
                    Security, Inc.

             3.     On February 12, 2019, I was harassed in the workplace in that:

                    a. I was subjected to an intimidating and hostile environment at
                       because employees were drinking around children.
                    b. On January 13, 2019, Tiffany and Co. employees claimed that I was
                       racist because I watched a black history video on my phone in the
                       breakroom.

             4.     Respondent's conduct created a h ostile intimidating and offensive
                    work environment that substantially interfered with my ability to
                    perform the essential functions of my job.


II.   A.     ISSUES/BASIS

             HARASSMENT - DECEMBER 2018, THROUGH FEBRUARY 12, 2019,
             DUE TO MY S EX, FEMALE.

      B.     PRIMA FACIE ALLEGATIONS

             1.    My sex is female.

             2.    My p erformance as security officer met Respondent's expectations. I
                   was assigned to Respondent in November 2018 by Gamma Team
                   Security, l!:Jc.

            3.     On February 12, 2019, I was harassed in the workplace in that:

                   a. I was subjected to an intimidating and hostile environment because
                      employees were drinking aroun.d children.
                   b. OJi January 13~ 2019, Tiffany and Co. employees claim.cd that I was
                      racist because I watched n black history video on my phone in the
                      brcnkroom.
                  3:19-cv-03107-SEM-TSH # 1          Page 13 of 38


                                                              0
Charge Number: 2019CF1273
Complainant: Helene T. Willinms
Pagc3 of 4


             4.     Respondent's conduct created a hostile intimidating and offensive
                    work environment that substantially interfered with my ability to
                    perform the essential functions of my job.

Ill.   A.    ISSUES/BASIS

             HARASSMENT - DECEMBER 2018, THROUGH FEBRUARY 12, 2019,
             DUE TO MY RELIGION, HEBREW/JEWISH .

       B.    PRIMA FACIE ALLEGATIONS

             1.     My religion is Hebrew/Jewish.

             2.    My performance as security officer met Respondent's expectations. I
                   was assigned to Respondent in November 2018 by Gamma Team
                   Security, Inc.

             3.    On February 12, 2019, I was harassed in the workplace in that:

                   a. I was subjected to an intimidating and hostile environment because
                      employees were drinking around children.
                   b. On January 13, 2019, Tiffany and Co. employees claimed that I was
                      racist because I watched a black history video on my phone in the
                      breakroom.

             4.    Respondent's conduct created a hostile intimidating and offensive
                   work environment that substantially interfered with my ability to
                   perform the essential functions of my job.

IV.    A.    ISSUES/BASIS

             HARASSMENT - DECEMBER 2018, THROUGH FEBRUARY 12, 2019,
             DUE TO MY NATIONAL ORIGIN, UNITED STATES OF AMERICA.

       B.    PRIMA FACIE ALLEGATIONS

             1.    My national origin is United Stutes of America (USA).

            2.     My performance as security officer met Respondent's expectations. I
                   was nssigned to Respondent in November 2018 by Gamma Team
                   Security, Inc.

            3.     On February 12, 2019, I was harassed in the workplace in that:
                  3:19-cv-03107-SEM-TSH # 1           Page 14 of 38




Charge Number: 2019CF1273
                                                               0
Complainant: Helene T. Williams
Page 4of4

                    a. I was subjected to an intimidating and hostile environment because
                       employees were drinking around children.
                    b. On January 13, 2019, Tiffany and Co. employees claimed that I was
                       racist because I watched a black history video on my phone in the
                       breakroom.

             4.     Respondent's conduct created u hostile intimidating and offensive
                    work environment that substantially interfered with my ability to
                    perform the essential functions of my job.

v.    A.     ISSUES/BASIS

             HARASSMENT-DECEMBER 2018, THROUGH FEBRUARY 12, 2019, IN
             RETALIATION FOR COMPLAINANT ABOUT RACE, SEX AND
             RELIGIOUS DISCRIMINATION.

      B.     PRIMA FACIE ALLEGATIONS

             1.     In December 2018, I complained to Leon Smith, Supervisor, that
                    Tiffany and Co. in Old Orchard mall, discriminated against black
                    females.

             2.     On February 12, 2019, I was harassed in the workplace in that:

                    n. I was subjected to an intimidating and hostile environment ecause
                       employees were drinking around children.
                    b. On January 13, 2019, Tiffany and Co. employees claimed that I was
                       racist because I watched a black history video on my phone in the
                       breakroorn.

             3.     Respondent's conduct followed my participation in a protected activity
                    within such a timeframe as to raise an inference of retaliatory
                    motivation.
                   3:19-cv-03107-SEM-TSH # 1            Page 15 of 38

              U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                             Chicago District Office
                                                                        500 West Madison Street, Suite 2000
                                                                                         Chicago, IL 60661
                                                                                        PH: (31 2) 869-8000
                                                                              Chicago TTY (312) 869-8001
                                                                           Enforcement Fax: (3 12) 869-8220
                                                                                 Intake Fax: (3 12) 869-8170




CHARGE NUMBER:


CHARGING PARTY:


RESPONDENT:



I request that the Commission issue me a Notice of Right to Sue against the above named
Respondent. I understand that when the Notice of Right to Sue is issued the Commission will
cease processing my charge.




                             (Address)



                             (City, State & Zip Code)



                             (Telephone Number)
                                              3:19-cv-03107-SEM-TSH # 1                  Page 16 of 38
 EEOC   r ~rm   161-B (1 1/16)                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                             N OTICE OF RIGHT TO S UE {ISSUED ON REQUEST)
 To:     Helene T. Williams                                                               From:    Chicago District Office
         P 0 Box 641373                                                                            500 West Madison St
         Chicago, IL 60664                                                                         Suite 2000
                                                                                                   Chicago, IL 60661




       D              On behalf of person(s) aggrieved whose identity is
                      CONFIDENTIAL (29 CFR §1601. l(a))

 EEOC Charge No.                                             EEOC Representative                                           Telephone No.

                                                             Daniel Lim,
 21 B-2019-00599                                             State & Local Coordinator                                     (312) 869-8082
                                                                                       (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

       D              More than 180 days have passed since the filing of this charge.

       [I]            Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                      be able to complete its administrative processing within 180 days from the filing of this charge.
       [Z]            The EEOC is terminating its processing of this charge.

       D              The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

       D             .The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                      90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

       D             The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                     you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.


                                                                             On behalf of the Commission



                                                                                                                                 4/1/2019

 Enclosures(s)                                                                                                                  (Date Mailed)
                                                                           Julianne Bowman,
                                                                            District Director

cc:              GAMMA TEAM SECURITY, INC
                 C/O Chief Executive Officer
                 3520 South Commercial Ave
                 Northbrook, IL 60062
                                          3:19-cv-03107-SEM-TSH # 1                                  Page 17 of 38


                                                     0                                                               0
            CHARGE OF DISCRIMINATION                                                           AGENCY                       CHARGE NUMBER
 This form Is nffcclccl by the Privacy Act of 1974: Sec Privncy net                            [8)    IDHR
 slulcmcnl before complellng this form.                                                                                     2019CF1272
                                       # 19W0213.03                                            D      EEOC


                                             Illinois Department of Human Rights and EEOC

 NAME OF COMPLAINANT (l11dlc111c Mr. Ms. Mrs.)                                                                       TELEPHONE NUMBER (lntludc 11rcn code)

  Helene T. Willinms                                                                                                   (312) 401-5988
 STREET ADDRESS                                                    CITY, STATE AND ZIP CODE                                               DATE OF BIRTH
  P.O. Box 641373                                                    Chicago, Illinois 60664
                                                                                    Mi\I / DD I YYYY
 NAMED IS THE EMPLOYt:n, LABOR ORGANIZATION, EMPLOYMENT AGENC\', APPRENTICESHIP COMMITTEE, STATE
 OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST l\lE (IF MORE TllAN ONE LIST BELOW)
 NAME OF RESPONDENT                               NUMBER OF         TELEPHONE NUMBER (lndullc Dm
                                                  EMPLOYEES,
  Gamma Team Security, Inc.                       MEMBERS 15+        (224) 325-434 7
 STREET ADDRESS                                                    CITY, STATE AND ZIP CODE                                                 COUNT\'

  3520 Commercial Ave                                               Northbrook, Illinois 60062                                                Cook
 CAUSE OF DISCIUMINATION BASED ON:                                                                                 DATE OF DISCRli\llNATION
                                                                                                                   EARLIEST (ADENEPA) LATEST (ALL)
        Race        Sex         Nntionnl Origin           Retaliation              Equal Pay                       November 18, 2018 - February 12, 2019
                                                                                                                   0    CONTINUING ACTION
 THE PARTICULARS OF THE CHARGE ARE AS I;OLLOWS:




                                                             SEE           ATTACHED




 Pa c 1 of 8                                                                                                                                                        MTS
                                                                                    SUBSCRIDED AND SWORN TO BEFORE ME
 I nlso wanl tltls rhari;c lilcd with the EEOC. I will nd\·lsc the ngenries If I
 chnngc my address or telephone number nnd I wlll coopcr11!c full> nlth
 them In the proccsslni: of m) chari:c In nccorJnnce 111!h their procedures.        TlllS    l!j)),_ DAY OF~llJ-d                                            ,   c26/c;
                                                                                                                                                                 __

                                                                                    ~OTARY SIGNATURj~----
                              KELLY ORTIZ
                              Official Seal
                      Notary Public - State of Illinois                                                                                                    DATE
                    My Commission Expires Sep 15, 2021
                                                                                    I tlcclnrc under penalty lhnt the forer;olng Is true nnd corrccl I swcnr or
                                                                                    nffirm thnt I l1n\·c rrad the nboH ch3ri:c nud lhnt ii is true to lhc best of 111.1
                              NOTARY STAl\IP                                        knowled •c lnformntlon and belier
r.rn:   c-nh~   r '"-· .,,., ''-""T\
                  3:19-cv-03107-SEM-TSH # 1          Page 18 of 38



Charge Number: 2019CF1272
                         n
Complainant: Helene T. Willinms
Page 2of8

I.     A.    ISSUES/BASIS

             UNEQUAL PAY-NOVEMBER18,2018, THROUG H FEBRUARY 12,2019,
             DUE TO MY RACE, BLACK.

       B.    PRIMA FACIE ALLEGATIONS

             l.     My race is black.

             2.     My performance as security officer met Respondent's expectations. I
                    was hired on November 18, 2018.

             3.     From November 18, 2018, through February 12, 2019, Respondent paid
                    me $11.00 per hour.

             4.    Respondent paid similarly situated non-black employees $15.00 per
                   hour under similar circumstances.


II.    A.    ISSUES/BASIS

             UNEQUAL PAY -NOVEMBER 18, 2018, THROUGH FEBRUARY 12, 2019,
             DUE TO MY SEX, FEMALE.

       B.    PRIMA FACIE ALLEGATIONS

             1.    My sex is female.

            2.     My performance as security officer met Respondent's expectations. I
                   was hired on November 18, 2018.

            3.     From November 18, 2018, through February 12, 2019, Respondent paid
                   me $11.00 per hour.

            4.     Respondent paid similarly situated male employees $15.00 per hour
                   under similar circumstances.

Ill.   A.   ISSUES/BASIS

            UNEQUAL PAY -NOVEMBER 18, 2018, THROUGH FEBRUARY 12, 2019,
            DUE TO MY RELIGION, HEBREW/JEWISH.

       B.   PRIMA FACIE ALLEGATIONS

            1.     My religion is Hebrew/Jewish.
                  3:19-cv-03107-SEM-TSH # 1           Page 19 of 38


                         0                                     0
Charge Number: 2019CF1272
Complainant: Helene T. Willinms
Page 3of8

             2.     My performance as security officer met Respondent's expectations. I
                    was hired on November 18, 2018.

             3.     From November 18, 2018, through February 12, 2019, Respondent paid
                    me $11.00 per hour.

             4.     Respondent paid similarly situated non-Jewish employees $15.00 per
                    hour under similar circumstances.

IV.   A.     ISSUES/BASIS

             UNEQUAL PAY - NOVEMBER 18, 2018, THROUGH FEBRUARY 12, 2019,
             DUE TO MY NATIONAL ORIGIN, UNITED STATES OF AMERICA.

      B.     PRIMA FACIE ALLEGATIONS

             1.     My national origin is United States of America (USA).

             2.     My performance as security officer met Respondent's expectations. I
                    was hired on November 18, 2018.

             3.     From November 18, 2018, through February 12, 2019, Respondent paid
                    me $11.00 per hour.

             4.     Respondent paid similarly situated non-USA employees $15.00 per
                    hour under similar circumstances.

v.    A.     ISSUES/BASIS

             HARASSMENT - DECEMBER 2018, THROUGH FEBRUARY 12, 2019,
             DUE TO MY RACE, BLACK.

      B.     PRIMA FACIE ALLEGATIONS

             1.     My race is black.

             2.     My performance as security officer met Respondent's expectations. I
                    was hired on November 18, 2018.

             3.    From December 2018, through February 12, 2019, I was harassed in
                   the workplace in that:

                    a. Olga Kushinrenko (non-black) Corporntc Dispatch Manager,
                       attempted to force me to take a drug test.
                    b. Kushinrenko threatened to have my PERC card canceled.
                  3:19-cv-03107-SEM-TSH # 1           Page 20 of 38


                         0                                     0
Charge Number: 2019CF1272
Complainant: Helene T. Willinms
Page 4 of8

                    c. Respondent t ook no action when I reported that I subjected to an
                       intimidating and hostile environment because employees of
                       Respondent's client, Tiffany and Co. were drinking around
                       children.
                    d. Respondent took no action when I reported that on January 13,
                       2019, Tiffany and Co. employees claimed that I was racist because
                       I watched a black history video on my phone in the breakroom.

             4.     Respondent's conduct created a hostile intimidating and offensive
                    work environment that substantially interfered with my ability to
                    perform the essential functions of my job.


VI.   A.     ISSUES/BASIS

             HARASSMENT - DECEMBER 2018, THROUGH FEBRUARY 12, 2019,
             DUE TO MY SEX, FEMALE.

      B.     PRJMA FACIE ALLEGATIONS

             1.     My sex is female.

             2.     My performance as security officer met Respondent's expectations. I
                    was hired on November 18, 2018.

             3.     From December 2018, through February 12, 2019, I was harassed in
                    the workplace in that:

                    a. Olga Kushinrenko (female) Corporate Dispatch Manager,
                        attempted to force me to take a drug test.
                    b. Kushinrenko threatened to have my PERC card canceled.
                    c. Respondent took no action when I reported that I subjected to an
                        intimidating and hostile environment because employees of
                        Respondent's client, Tiffany and Co. were drinking around
                        children.
                    d . Respondent tool<. no action when I reported that on January 13,
                        2019, Tiffany and Co. employees claimed that I was racist because
                        I watched a black history yideo on my phone in the brcakroom.

             4.     Respondent's conduct created n hostile intimidating and offensive
                    work environment that substnntinlly interfered with my ability to
                    perform the essential functions of my job.
                  3:19-cv-03107-SEM-TSH # 1           Page 21 of 38


                         0                                     0
Charge Number: 2019CF1272
Complainant: Helene T. Willinms
Page S of 8

VII.   A.    ISSUES/BASIS

             HARASSMENT - DECEMBER 2018, THROUGH FEBRUARY 12, 2019,
             DUE TO MY RELIGION, HEBREW/JEWISH.

       B.    PRIMA FACIE ALLEGATIONS

             I.     My religion is Hebrew/Jewish.

             2.     My performance ns security officer met Respondent's expectations. I
                    was hired on November 18, 2018.

             3.     From December 2018, through February 12, 2019, I was harassed in
                    the workplace in that:

                    a. Olga Kushinrenko (non-Jewish) Corporate Dispatch Manager,
                       attempted to force me to take a drug test.
                    b. Kushinrcnko threatened to have my PERC card canceled.
                    c. Respondent took no action when I reported that I subjected to an
                       intimidating and hostile environment because employees of
                       Respondent's client, Tiffany and Co. were drinking around
                       children.
                    d. Respondent took no action when I reported that on January 13,
                       2019, T iffany and Co. employees claimed that I was racist because
                       I watched a black history video on my phone in the brcakroom.

             4.     Respondent's conduct created a hostile intimidating and offensive
                    work environment that substantially interfered with my ability to
                    perform the essential functions of my job.

VIII. A.     ISSUES/BASIS

             HARASSMENT - DECEMBER 2018, THROUGH FEBRUARY 12, 2019,
             DUE TO MY NATIONAL ORJGIN, UNITED STATES OF AMERICA.

       B.    PR IMA FACIE ALLEGATIONS

             1.     My national origin is United States of America (USA).

             2.    My performance as security officer met Respondent's expectations. I
                   was hired on November 18, 2018.

             3.    From December 2018, through February 12, 2019, I wns harassed in
                   the workplace in that:
                  3:19-cv-03107-SEM-TSH # 1           Page 22 of 38


                                                               0
Charge Number: 2019CF1272
Complainant: Helene T. Williams
Page 6 of8

                    a. Olga Kushinrenko (non-USA) Corporate Dispatch Manager,
                       attempted to force me to take a drug test.
                    b. Kushinrenko threatened to have my PERC card canceled.
                    c. Respondent took no action when I reported that I subjected to an
                       intimidating and hostile environment because employees of
                       Respondent's client, Tiffany and Co. were drinking around
                       children.
                    d. Respondent took no action when I reported that on January 13,
                       2019, Tiffany and Co. employees claimed that I was racist because
                       I watched a black history video on my phone in the breakroom.

             4.     Respondent's conduct created a hostile intimidating and offensive
                    work environment that substantially interfered ·with my ability to
                    perform the essential functions of my job.

IX.   A.     ISSUES/BASIS

             HARASSMENT -DECEMBER 2018, THROUGH FEBRUARY 12, 2019, IN
             RETALIATION FOR COMPLAINANT ABOUT RACE AND SEX
             DISCRIMINATION.

      B.     PRIMA FACIE ALLEGATIONS

             l.     In Dccembe1· 2018, I complained to Leon Smith, Supervisor, that
                    Tiffany and Co. in Old Orchard mall, discriminated against black
                    females.

             2.     From December 2018, through February 12, 2019, 1 was harassed in
                    the workplace in that:

                   a. Olga Kushinrenko, Corporate Dispatch Manager, attempted to
                      force me to take a dmg test.
                   b. Kushinrenko threatened to have my PERC card canceled.
                   c. Respondent took no action when I reported that I subjected to an
                      intimidating and hostile environment because employees of
                      Respondent's client, Tiffany and Co. were drinking nround
                      children.
                   d. Respondent took no action when 1 reported that on Janunry 13,
                      2019, Tiffany and Co. employees claimed that I was racist because
                      I watched a black history video on my phone in the breakroom.

             3.    Respondent's conduct followed my participation in a protected activity
                   within such a timeframc as to raise an inference of retaliatory
                   motivation.
                   3:19-cv-03107-SEM-TSH # 1          Page 23 of 38


                         0                                    0
Charge Number: 2019CFl272
Complainant: Helene T. Willinms
Page 7of8

x.     A.    ISSUES/BASIS

             DISCHARGE - FEBRUARY 12, 2019, DUE TO MY RACE, BLACK.

       B.    PRIMA FACIE ALLEGATIONS

             I.     My race is black.

             2.     My performance as security officer met Respondent's expectations. I
                    was hired on November 18, 2018.

             3.     On February 12, 2019, Olga Kushinrenko (non-black) Corporate
                    Dispatch Manager, discharged me for refusing to take a drug test.

             4.     Similarly situated non-black employees were not discharged under
                    similar circumstances.

XI.    A.    ISSUES/BASIS

             DISCHARGE - FEBRUARY 12, 2019, DUE TO MY SEX, FEMALE.

       B.    PRIMA FACIE ALLEGATIONS

             l.     My sex is fem ale.

             2.     My performance as security officer met Respondent's expectations. I
                    was hired on November 18, 2018.

             3.     On February 12, 2019, Olga Kushinrenko (female) Corporate Dispatch
                    Manager, discharged me for refusing to take a drug test.

             4.     Similarly situated male employees were not discharged under similar
                    circumstances.

XII.   A.    ISSUES/BASIS

             DISCHARGE - FEBRUARY 12, 2019, DUE TO MY RELIGION,
             HEBREW/.JEWISH.

       B.    PRIMA FACIE ALLEGATIONS

             1.     My religion is Hebrew/Jewish.

             2.     My performance as se~urity officer met Respondent's expectations. I
                    was hired on November 18, 2018.
                  3:19-cv-03107-SEM-TSH # 1            Page 24 of 38


                         0                                      ()
Charge Number: 2019CF1272
Complainant: Helene T. Williams
Page 8of8

             3.     On February 12, 2019, Olga Kushinrenlco (non-Jewish) Corporate
                    Dispatch Manager, discharged me for refusing to take a drug test.

             4.     Similarly situated non-Hebrew/Jewish employees were not suspended
                    without pay under similar circumstances.

XIII. A.     ISSUES/BASIS

             DISCHARGE-FEBRUARY 12, 2019, DUE TO MY NATIONAL ORIGIN,
             UNITED STATES OF AMERICA.

      B.     PRIMA FACIE ALLEGATIONS

             1.     My national origin is United States of America (USA).

             2.     My performance as security officer met Respondent's expectations. I
                    was hired on November 18, 2018.

             3.     On February 12, 2019, Olga Kushinrenko (non-USA) Corporate
                    Dispatch Manager, ~ischarged me for refusing to take a drug test.

             4.    Similarly situated non-USA employees were not discharged under
                   similar circumstances.

IXX. A.      ISSUES/BASIS

             DISCHARGE - FEBRUARY 12, 2019, IN RETALIATION                            FOR
             COMPLAINANT ABOUT RACE AND SEX DISCRIMINATION.

      B.     PRIMA FACIE ALLEGATIONS

             1.    Jn December 2018, I complained to Leon Smith, Supervisor, that
                   Tiffany and Co. in Old Orchard mall, discriminated against black
                   females.

             2.    On February 12, 2019, Olga Kushinrenko, Corporate Dispatch
                   Manager, discharged me for refusing to take a drug test.

            3.     Respondent's adverse action followed my participntion in a protected
                   activity within such a timeframe as to raise an inference of retaliatory
                   motivation.
                   3:19-cv-03107-SEM-TSH # 1           Page 25 of 38

              U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                             Chicago District Office
                                                                       500 West Madison Street, Suite 2000
                                                                                       Chicago, IL 60661
                                                                                      PH: (312) 869-8000
                                                                            Chicago TIY{312) 869-8001
                                                                         Enforcement Fax: (312) 869-8220
                                                                               Intake Fax: (312) 869-8170




CHARGE NUMBER:               ~I~ --2-6 rg-&O e;q?
                                                                              ·2ur~ e~
CHARGING PARTY:             1/t1uL0 T.               -tiJ///t0~,s
                                                                                            rz l2
RESPONDENT:                  Gq v11 Mt< li.q,,"'- ~Cr.ti'1 :C,

I request that the Commission issue me a Notice of Right to Sue against the above named
Respondent. I understand that when the Notice of Right to Sue is issued the Commission will
cease processing my charge.


Date:   3   ft.5/zo!'J
            ~~              ~d                            J/,
                             ~=i-02~
                             ignature)


                            f{o, ;f3w       Ll.f/373
                             (Address)


                              Ch1cyp          JL tL>.tC/I
                             (City, Stat   Zip Code)



                             (Telephone Number)
 .0.                                                                                               3:19-cv-03107-SEM-TSH # 1                                   Page 26 of 38
                                                      ·,..      . ' .;·."   .•• ,.    ..,           ,·                                                                                                           --          ~                'j        f.



 Uodo                                                                                                                                                                                                                         rf) Comll'lg Soon (•Ji')


 I
       C':JM;ow.
       reRulu·
       C6 0r.1Nott
                           G
                           LE!
                          A1119n
                          Policy·
                                    e Unmd/ Rud
                                    D'I Cattgoriu •
                                    1.1o
                                    f' Foti- Up·
                                                        ~Nt-#Group
                                                        ~· Browse Group1
                                                                               Sn rcli People
                                                                               i     Mdrt11 Book
                                                                               )(' Filttr Emili•
                                                                                                     I
                                                                                                         A» ffi
                                                                                                         P.nd
                                                                                                         Aloud
                                                                                                                    Gtt
                                                                                                                  Adcl·inJ
                                                                                                                             I




                                                                                                                             I
                                                                                                                                   ,,,,.,.. ®
                                                                                                                                   Optt1    lnb~
                                                                                                                                 8oomtnng P1uS1
                                                                                                                                                    rfl II
                                                                                                                                                   Custon"''
                                                                                                                                                   Mantgfl
                                                                                                                                                                S.Wto
                                                                                                                                                                fvtmou
                                                                                                                                                                                ,<
                                                                                                                                                                                ./
                                                                                                                                                                                Si9n
                                                                                                                                                                                           ~
                                                                                                                                                                                          Rtqvut
                                                                                                                                                                            Aiatl>mtl'IV Signftllru
                                                                                                                                                                                                      ...
                                                                                                                                                                                                      More
                                                                                                                                                                                                       .
                                                                                                                                                                                                                ~
                                                                                                                                                                                                              Rtp~with        •
                                                                                                                                                                                                                             Find
                                                                                                                                                                                                             Metting Pol , •ncf Diel
            Movt                       ~'                    (i1Q1.op1                 flM               Speed!   Ad4-it\J          800ll\U1tlg                 E'<trnGte              DowStgn                Pllldltmt    SOC •d<J.ln                   A



 .~ply ~ RtptyAll ~fo1W1rd
                    Tut 1/12/20196cM PM

     BH             B· 't tJ assc-"l        <lif'\~sson@smss·            c0n>
                    FW: UrqentAttenttoo Required RE: TIFFANY 0018 Oik Brook. IL 2{3-2/27/19 I ref:JlOOj01qBr1._5000amoPSz;ref l
      G~mtn •   T'tm St :un
      SMSSI Dls~tm C~'lttr
     You rtplltel to thil mt1HQt an 2112/2019 ltn PM.
                                                                                                                                                                                                                                                         "
      ...       r      h r.                                                                                                                                                                                                            + Gttrnorudd·1        \
····Ollginal Message- - ·
 rom; Narramore, Taylor(m · lto:Taxtor.Nnramore@Trffany.com)                                                                                                                                                                                             ~~
.ent: 1'\Jesday, February 12, 2019 7:11 PM
'o Manaois, James; Clmllle S1nlder; Margie Streets; Darla Schtmm e~ .enig:requeit@SClllert.com                                                                                                                                                               ~

                                                                                                                                                                                                                                                             ~
;c: SMSSI Dispatch Center; OB·Mlilnagers
1Ubject: Urtent.Attentton Requiretl RE: TIFFAllJY01)18 oak Brook, IL 2/3·2/27/19 [ref:_ ODD101q8rl._ 5000amoP5z:ref ]

ii, Camllle l

just spoke with Bob It the Ret11I Dtvtston and he was kind enough to let me know that he is going to be reaching out to Giimma In regards to this situation He satd he will send us e-mail conllrmatton.
                                                                                                                                                                                                                                                             \J1
fhe gu11dfrom the below e-mail, whose name I believe Is Helene, just called us at the store demanding to speakto James. James was posttng1nd was Ut111bleto come to the phone. I am one of the store Managersand
.001' the calf. 5he was LIVID, asking IT we told her employer that we d.On't want her to a>me back I played dumb and told her thlt t a:iuldn't speak to that as we cont~d: our gl.uuds through a th.rd party vendor and don't
iavt? control over who fs cont!'ictedto the stor11. 1said she would need to contact st. Montz. She didn't recogntre the name i nd when I asked who her employer was she said that she workedforG amma.1 trted that as an
!xample and said that I really didn't have any control over who was contracted as It was aU third party. She again asked if •we dtdn't WANT her to come back or not because THEY said we didn't W/!NT her to come bade"
Jsmg a very loud and 11ggress1ve voice. I again told her that I was so sorry and that I truly couldn't speak to It beaiuse we conti.ct everythingthrough a third party vendor.

The staff was already feeling unsafe because of hervlolent ranting. Now she ts calling and harasslngus becauseheraimpanytold her that she wasn't wanted bade Instead of, tn light of the dearly delicate drrumstance,
Just leaving 1t at somethlngllke "her services were no longer required"•.At this point we are wornedfor the safety of our staff and customers because of het'aggresstve, unsteb!.e i nd unprofess10nalbehav1ors.

t asked Bob to please contad Gamma and let them know that we do not want this lndl•ldual to know that she 1s not wanted back and to Instead just tell her that her services were no longerneeded, we, for obvious
r.asons, do not want her to knowthiitt we raquestedthat she need be posted here ep1ndue to her unstable behntor.

Please le1 me know If there Is any otherfnfonn atiOn that you require. I look forwtrdto your prompt attention to this m~er. We wlll be In the store untll 9pm CST and are ic:u trud:ing all staff members to leave In groups.

Best,

Taylor Narramore I Store Manager

'Tlffany & co.



                                                                                                                                 ~~
299 Oakbrook Center

                                                                                                                                                               ~ /;/c;h-7_3
03k erook, ll 60523
Phone.: 630.514. "r.100 £xt 350 Fax: 630.574.8010                                                                                                      /
Emait taylor.narrall"'o' ~f"ldf.,riy. com
 ~\o                                                                                        3:19-cv-03107-SEM-TSH # 1                                      Page 27 of 38
...J..)
 t:lJ M111t
 't!iRliltJ •
                     r:J 9 Unrudl Rtad
                     Le aric-        .
                                                ~NnwGto11p
                                                ~ 9,_,, Grcup1
                                                                           Scarth Ptr.plt
                                                                           Im Add"" Boo~     ,
                                                                                                 ~>)      IB ,,,...                  ® :
                                                                                                                                          I
                                                                                                                                               14                        /.         •                  ~ ; .
                    -s.gn L D ••t90fU.. •
                    •· ·

 CI OneNott         Poller fb Follow Op·
                                                                                     .
                                                                           )7folttrEmt•I•
                                                                                                 Rud      Gt t
                                                                                                 Aloud ' Add·lns   l      Optn    I~ o
                                                                                                                       loomtnirig Pwit    J
                                                                                                                                              C11stllmtt
                                                                                                                                              M• nt gtr
                                                                                                                                                             Swt to
                                                                                                                                                            Evtmoh
                                                                                                                                                                        ~
                                                                                                                                                                      ~<hmtnt1
                                                                                                                                                                                  Rt-1uut
                                                                                                                                                                                 Sig11awrt1
                                                                                                                                                                                              Mort   Rt pty..,;th
                                                                                                                                                                                                     Mttting Poll
                                                                                                                                                                                                                       Find
                                                                                                                                                                                                                     tlld Dial
      Mow                    llgs                       Gniups                   F1t10           Sptech   AdO.ltlt ,       900111111119                     f'wmote           Ooo.Slgr,               ~lndTllllt    80( td~ln

~Rtply ~Ftp~;J! ~For..-~rd
           Tut 2112/20' 9 2•2) PM

 CS             r arn •'I -·, kier <cs·           ~ier@:>r              'ii.corn>
                RE: TIFFANY 0018 O.k Brook. IL2/3·2/27/19 [ ref:_OOOj01q8c1._5000amoP5z:ref J
   01111 Sc     ,ti ·'              ~~...                    dt1 ·• •    C~r~PtO"nntt

   SMSSI Olsp~ Ctnter
I 'ollow up. Completed on TutsdtY. f~bruaiy 12, 2019.
 lou t~1wud1d 11111 mu not on 2112/2019 ?:21 JIM.                                                                                                                                                                                                   ~



=1nd I Dill Phone N•Jmbm                                                                                                                                                                                                         +   Gtt more 1dd·ln1


>leas~ see below and conf 1rm proper action • s welt as note no payment for service date 2/12/ 2019.


>nfortunat ely I h ad t o send the gJJard home today at l pm Sheshows up on time i nd posts at the door wh1ch Is great but we have someunp<ofesslonal beha 'l"loralis~ues that are not condudve t o OIJr worl< en~tronm ert.
le1ow are a few eump les of why r asked herto go home:



Nhlle on break she was In our break room flstening loudly t o videos about Racial injustice and the Tyranny of the lif(hite man She was al>Q talking to herself about Suffrage and Racism n us wasmaklng our staff members
mcomfortable w hile thef were trying t o enjoyt heir lunch t tmes She ha:; also got t en Into cxm..-ersatlonabout rettgion and her stance on herself belngJe 'Msh.

Nhlle posted at the front door she was waving her arms ;iround wiltlly and tallc1na out loud ''the white man". It ap~ared as if she was giving a speech or something. Ourdlents would enter the store and approach our
itaff and aslc: if she was o~. <f.d spealcto her personally 1n a general convers~lonand I d~ not see an earpiece .t1 ner ear so ft lS assumed she wasJUSt t alking to herself. Also this started OL-t as kind of a low tone but she
?nded up talking loud enough that people In the store were looking at her


!lit the end of the day this Is a Professfonal environment where we offer a luxury ellperlen ce t o our ctrents. These ere hot button topics that do not have a place In a professional worl< envlronm ent. l would llke to request
.hat sne doesnot return to our store for any future contract requests we have. Hopefully there Is1 replacement guard that can fill In for her shifts here. I believe she mentloried that she was due t o worl< on Thu~day
i e11.t.



~lncerel f,


camIlle Slflkle.r
Supervtsor
lntematlonal com mun1cat1ons center

st. Morttt security services Inc.
4600 Q31rton Boulevard
Pittsburgh, PA. 15236

Phone 412-995-8650
Fait 412·942·0713


                                                                                            Jf~                        I       --zJ~ / ~~_s
                     3:19-cv-03107-SEM-TSH # 1                                          Page 28 of 38
                                                                                                             L-t:77tr<...
                                                                                                             -:PMH
                                                                                                             17ffM.!':1
                                                                                                              q IV6}.) Tf.
                                                                                                             HE:L£JJ€
                                     Cv~~ pl~ f.ctA                            ov>(
                                                                                                             WliltPtM~
                              t\ t                c.1 <»(         I      w      t,..    "''""" f_;.


                                     lr..         ;t.._ii-            &      (t.tJ .+o                         E'Ylf !
                                 1        0•         \H Jt-... f v.1
                             3°'              \   f I~                o\'-       .)-.,)'"'\~



                        .•                •, r o• ~ J ";;\.                            i,u            .ft<

                                                          1C.. t'"       y.\ \          o< ltt. tl
                                         rf       a .'                  f•\.   t \,v ,; ~'- . . )\
                                     r                    J
                        "T   ]            t'{-H-<     l       .




                                                                                 111 J                 ((}
.......     ,
          J /·S~d
                                      1

                    l\.Tf ll • G          ~
           s~o

          ~
3:19-cv-03107-SEM-TSH # 1   Page 29 of 38



                                            Cancel




                                                     I
                                                     I
                                                     I
           3:19-cv-03107-SEM-TSH # 1   Page 30 of 38

                                                       4V 73%

                      New Message                       Cancel

To: Helene Williams
        3:19-cv-03107-SEM-TSH # 1   Page 31 of 38
                                                             .C.Y.'-f·'b

                 New Message                        Cancel




Also so~ of the customers "white••
as well as employees come inside
tbe stor~ name call while rm on
~ppst to provoke      me. This is
r8Cill prQfil.ing and discrimination.
       3:19-cv-03107-SEM-TSH # 1   Page 32 of 38




                  ewMessage                        Cancel




Me tistening to videos to the break
room has nothing to do With
~t this is raciatprofiling
and discrimination . Jason the lead
security officer has asked me to
CQA.le back Thursday and said he
make sure J'd paid 9 hours. f'm
~ift.tlthis to the Department of
I abOr" arid Illinois Department of
~ci;.l Professional Regulations.
              3:19-cv-03107-SEM-TSH # 1            Page 33 of 38

it1 T-Mobile Wi-Fi 9

                           Ne-:W Message                              Cancel

To; Helene VViHiarn..,.

                       belie e me nientk:>n"'d 1hal she was due to work on
                       Thun;day next.




                       Sincerely,




    Wtiat's the probfeni~ They said ! can
    leave early. Who told y~u I had poor
    performance?             ·




    Me li~enirrg to ~idecs in the bn:1ak ·.
    mom has nothing to do ~vith
    employees, this is racial profrna !g
    and discrimination.. Jason the laad
    security officer.has asked me to
    come back Thursday amd said he
    make sure rd paid 9 hour:s. I'm
    reporting this to the Department of
    Labor and Illinois Department of
    Financial Professionat Regulations ..
               3:19-cv-03107-SEM-TSH # 1                                                       Page 34 of 38

111 ,T-Mobile w·-Fi   ~                                                                                                                       ~   74%1


                                        New Message                                                                                           Car~cel


To: Helene WHHarns


                          While on brf!sk sr                               was ir1 our br!                        room llstel'ling
                          ioudiy to llldeos about Racial inJusUce and th~ Y. ranny ot
                          tnt! ~'hite man. She was also talking to l1erself n out
                          Suff,age Md Rae1sm. Thi" 1rws makin..Q 0tir ~taf
                          memllers uncomfortabte while they were t1ylng to enjoy
                          th~rr lunch times. She has also gotten into con ersation
                          about religion and her stanc·e on nerself being .Jewish.

                          White posred ~t tne front door $f.., was waving her arms.
                          m-ound wildly and talking out loud "tho white man". It
                          appeared ~s if sh was 91ving .a speech or sometl'\ing.
                          ~   1//11'   ~f!Alf'.jf'-   "•"'"""'   tf....   1' ......   •kr\ ,.. ..~,... ..,......, ~   .,..._,-~..,..__a'"\.   ~· '"   ,. .......~
                          Wtitle posted at the frorlt door t>he w~s waving he.r arms
                          ercund wildly -snd talking ou\ lovd ''the white rn """· It
                          ~ppeared as ir .s   was glvint; .:i si>eech or sornethlog.
                          Our cllents would t)nter the store and a;>proa~ our staff
                        and ask if she was ok. I did soeak to t-ier pers01nally in a                                                                                l
                        general conversation and t d>d not s-!e an ear piece: in
                      . l/.ar c.ar so it Is a:s umed she was just talking t he:sett.                                                                                I
                        Al!>O mfS !'itrrted Qijt as kind ot a tow tone but she ended
                        up talking loud enough that pe·)Ple in lhe stori were
                        looking at t;er.
                                                                                                                                                                    I
                          At tno end ot ttlC~ d~y this ls ii Pfofessl011af en·-~rot\ment
                          wherie we ofter a lu~ury exnerlenc~ to o.;r clients. These
                          ere hot button topics that do r.ot have a plaetf in a
                          profh~.on  I w'"rk environment. I would ltke to request
                          that sh4 does r-Gt retl.~n to ou:- store for an)? f~ure
                          Ctonti·ect requests """ hoJ'e, Hcperully th~re t~ a
                          rcpfae~ment gW!rd tt'1"1t can f HI in for her !>hifts here. I
                          believe she 010: lcm ...d 1hat ~h-2 was cue to 'A"t>i k on
                          ThUtSday ne>.t.
      3:19-cv-03107-SEM-TSH # 1                                                            Page 35 of 38
                                                  12:47 PM                                                                          75%


                                New Message                                                                                     Cancel



                       ,,;f4'::~1t.!,~i'">:>:;:;, · ·~~                                         o- ,.,    ~~~-~~~ f·*'~~~-,c :, :~
                    - trve1¥r;~r~  ·r1o'.;1Qf.1tJ'er: adro1rted·-to_. ·:·:':
                      ;€.Tiff~nY:' s based:·_on ·yo0r.          ·
                      ~-:per{qrn:tan~¢fbehavfo~
                            ·'~-.~.   :·:.·-i. ./~<(,~"!'.~::~.·:--.-~ .... :    _;~·~:.~~~~;:.It:-          .      .


Tney told tn~ to come back
Thursday
                .... . ..              ,,    l . :~:   ' .. .   •        '. ,•       : ~~.~~ .,--;- -;-    ., • ,       .   ~        •   .     '



            ~.· This l_ find oo·t fro rn Tiffany's
                      ...Will
            · store rnanager tornorrov..;
                                                                                 ,     ...
                                            camllle Sinkler                                                                     .   2·23 PM
            •                               To u::1rtn Schimmel, Wilham LOY'> horn, + 4                                              .       .. ...

            . Fleasl!' s~ bf?low and confir~ ,proper z,ctton a-s wall as
              not•l uo paym nt fer service o     2/12/2019.

             Unfornm<1tety t had to send the guard home wday i!lt
            1pm. Shu st,Q-.Ya up an time and posts the d oor which
            Is great but we nave some unorofe~looaf b ha111ora1
            lssuos th. t a~e not cofiduc1ve to ou!' work en ronment.
            SelO'N ar~ .. t~ e~.ampte of why I asked her to go
             home:



            Wh1Je on break sh& was m l)!JI break r0<)m llstenil'!.9
            loudly to videos aboul Raclel injustlca and th:e Tyranny of
            u·,c wult(:: :-nan. Sne was also talk ng to herse about
            Suffre~ and Racism. This wst making O\Jt staff
            members uncomfortable whife they w~re trying to er.joy
            their lunch tim·:is. She nas also gotten into conversation
            about religion and her stance c.n hersel1 being Jewish. ·
.   '   .                  3:19-cv-03107-SEM-TSH # 1        Page 36 of 38
            Iii T;..Mobile Wi-Fi 9

                                        New Message                         Cancel

            To: Helene        i JiQms

                                        Tue, Feb 12, 6 :00 PM


                Are you sure you want me: to do Oak
                SrOok llffilnY's tomorr'OW?
                             3:19-cv-03107-SEM-TSH # 1                          Page 37 of 38




                           OFFICE OF THE ATTORNEY GENERAL
                                                   STATE OF ILLINOIS
    KWAMERAOUL
     ATTORNEY GENERAL
                                                     January 28, 2019



Helene Williams
1530 N Sedgwick Street
Chicago, IL 60610
                                                           Re: Gamma Team Security
                                                           File No: 2018-CONSC-00086696

Dear Ms. Williams:

Thank you for your recent letter regarding the above-named business.

We wish to express our appreciation for your cooperation in bringing this matter to our attention, and
we have recorded the information that you have provided in our complaint files for possible future
use in enforcing Illinois' consumer protection laws. It is only through the assistance of concerned
citizens that we can effectively do our job of enforcing Illino is' consumer protection laws.

Sincerely,

ATTORNEY GENERAL
State of Illinois




Virginia Luevano
Citizen' s Advocate
Consumer Protection Bureau
(312) 814-4322
cm




        500 South Second Street, Springfield, Illinois 62701 • (21 7) 782-1090 , TTY: (877) 844-5461 • Fax: (217) 782-7046
         100 West Randolph Street, Chicago, Illinois 60601 • (312) 81 4-3000 • TTY: (800) 964-3013 • Fax: (31 2) 81 4-3806
       601 South University Ave., Carbondale, Illinois 6290 1 • (61 8) 529-6400 • TTY: (877) 675-9339 • Fax: (618) 529-6416
                              3:19-cv-03107-SEM-TSH # 1                          Page 38 of 38




                           OFFICE OF THE ATTORN EY GENERAL
                                                    STATE OF ILLINOIS
    KWAMERAOUL
     ATTORNEY GENERAL
                                                     January 28, 2019



Helene Williams
1530 N Sedgwick Street
Chicago,IL 60610
                                                            Re: Gamma Team Security
                                                            File No: 20 l 8-CONSC-00086696

Dear Ms. Williams:

       The Consumer Protection Division of the Attorney General's Office has received your recent
complaint. The matter you described appears to fall under the authority of the agency named below.
Therefore, we have sent your correspondence to that agency for its review.

        Agency:
                  Illinois Department of Labor
                  160 N. LaSalle, Suite C-1300
                  Chicago, IL 60601


Sincerely,

ATTORNEY GENERAL
State of Illinois




V irginia Luevano
Citizen's Advocate
Consumer Protection Bureau
Vluevano@atg.state. ii. us
(312) 814-4322

Enclosure( s)
cm




         500 South Second Street, Springfield, Illinois 62701 • (217) 782-1090. TTY: (877) 844-5461 • Fax: (2 17) 782-7046
          100 West Randolph Street, Chicago, Illinois 60601 • (312) 814-3000. TTY: (800) 964-301 3 • Fax: (3 12) 814-3806
        601 South University Ave., Carbondale, Illinois 62901 • (618) 529-6400. TTY: (877) 675-9339 • Fax: (6 18) 529-64 16
